Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
*244La Opinión concurrente y disidente —suscrita por el Juez Asociado Señor Hernández Denton y ala cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Andréu García— resolvería y decretaría que la Ley Núm. 22 de 29 de abril de 1974(1) y el Art. 4.6 del Regla-mento para el Control de Contaminación por Ruidos de la Junta de Calidad Ambiental, versión enmendada, de 25 de febrero de 1987, “son inconstitucionales por estar en con-flicto con la Sec. 3 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que pro-híbe el establecimiento de cualquier religión”. Opinión con-currente y disidente del Juez Asociado Señor Hernández Denton, pág. 258. En la mencionada ponencia, se le imputa al resto de los integrantes del Tribunal faltar “a su obliga-ción de imprimir mayor certeza a nuestro derecho en un asunto que genera polémicas intensas en todo el país” (id., pág. 278), al negarse a suscribir la posición antes mencio-nada; ello, conforme los mencionados tres Jueces, por ra-zón del temor a las “intensas presiones públicas” (id., pág. 305) que generaría el referido decreto de inconstitucionalidad.
Nada más lejos de la realidad. Cuando se actúa con tranquilidad de espíritu y consciencia, no hay por qué te-merle ni a las “presiones” ni “al qué dirán”. La razón para no suscribir dicha posición —cuando menos, en cuanto al Juez suscribiente— es bien sencilla: dados los hechos par-ticulares del presente caso, la posición que sostienen los referidos tres Jueces es una errónea e improcedente en derecho.
*245HH
Para que una ponencia en un caso normal y comente, elaborada y suscrita por uno de los integrantes del Tribunal, pueda ser certificada como “Opinión del Tribunal” se requiere que la misma obtenga el voto de conformidad de por lo menos cuatro de los integrantes de este Foro judicial, en la situación en que todos sus miembros intervienen en el caso, o de por lo menos la “mitad más uno” de los Jueces que participan en el caso, en la alternativa de que algunos de sus integrantes se hayan inhibido o abstenido de intervenir en el mismo.
El voto de conformidad —a diferencia de cuando mera-mente se “concurre con el resultado”— que le brinda un Juez a la ponencia suscrita por uno de sus compañeros magistrados significa que ese Juez está conforme no sólo con el resultado a que se llega en la ponencia emitida sino que suscribe todos y cada uno de los fundamentos que se aducen en apoyo de ese resultado. Cuando meramente se “concurre con el resultado”, no se endosan necesariamente todos los fundamentos aducidos en la ponencia en apoyo del resultado a que se llega.
Dicha función es una que no puede ser descargada “li-gera” o caprichosamente por los integrantes de un tribunal colegiado como el nuestro. Como es de todos conocido, una “Opinión del Tribunal” resulta obligatoria, como prece-dente, para nuestros tribunales de instancia. Ello, en pa-labras sencillas, significa que dicha Opinión constituirá de-recho vinculante en relación con las decisiones que emitan los referidos tribunales de instancia en el futuro en toda situación de hechos similar a la envuelta en el caso objeto de la “Opinión del Tribunal”. Ahí radica, naturalmente, la importancia de que los fundamentos legales que se aducen en una Opinión en apoyo del resultado propuesto sean ju-rídicamente correctos.
No hay duda, en resumen, que la determinación que a *246diario tienen que hacer los integrantes de este Tribunal respecto a si endosan o no con su voto de conformidad las numerosas ponencias que se circulan en el seno del Tribunal, y si éstas ameritan o no ser publicadas como “Opinión del Tribunal”, es una importante y fundamental para nues-tro sistema de derecho. Es por ello que dicha determina-ción sólo debe ser el producto de un análisis jurídico obje-tivo y desapasionado; totalmente libre el mismo de consideraciones de amistad, enojo o prejuicio personal.
Ese análisis sereno e imparcial nos impide, por los fun-damentos que expondremos a continuación, dar nuestra conformidad a la opinión concurrente y disidente emitida por el Juez Asociado Señor Hernández Denton, la cual es endosada por otros dos Jueces de este Tribunal.
II
En primer lugar, el “decreto” de inconstitucionalidad contenido en la opinión concurrente y disidente suscrita por el Juez Hernández Denton —referente el mismo a las Leyes Núms. 21 (33 L.P.R.A. sec. 1447) y 22 (32 L.P.R.A. sec. 2761) de 29 de abril de 1974— es uno total y comple-tamente innecesario. Constituye doctrina jurídica trillada que la validez de las leyes se presume; que, como conse-cuencia de dicha presunción, los tribunales no juzgarán ni pasarán juicio sobre la validez constitucional de un esta-tuto a menos que ello fuese imprescindible para poder resolver el caso ante su consideración, E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Bordas &. Co. v. Srio. de Agricultura, 87 D.P.R. 534 (1963); P.I.P. v. E.L.A., 109 D.P.R. 685 (1980); y que los tribunales no se anticiparán a decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo. Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968).
En el presente caso, la parte demandante acudió ante el tribunal de instancia en solicitud de remedio interdictal, y *247daños y perjuicios, contra la parte demandada. Consciente el demandante de las disposiciones de las citadas Leyes Núms. 21 y 22 de 1974, las cuales establecían un trámite administrativo ante la Junta de Calidad Ambiental, noti-ficó éste al señor Secretario de Justicia de su intención de cuestionar la constitucionalidad de los referidos estatutos.
Como surge, inclusive, de la referida Opinión concu-rrente y disidente emitida, en un momento dado del proce-dimiento habido ante el tribunal de instancia las partes estipularon la academicidad del recurso de interdicto radi-cado(2); únicamente quedando pendiente de resolución por el tribunal de instancia la acción independiente de daños y perjuicios incoada por la parte demandante. Resulta obvio, en consecuencia, que habiéndose-convertido en académico el recurso de “injunction”, el planteamiento sobre la inconsti-tucionalidad de las citadas Leye§ Núms. 21 y 22 de 1974 se esfumó como por arte de magia, resultando totalmente in-necesario tan siquiera referirse al mismo por cuanto dicho planteamiento resulta ser total y completamente imperti-nente en la consideración y adjudicación de la reclamación sobre daños y perjuicios.
Como correctamente señala el Juez Asociado Señor Ne-grón García en su ponencia, el tribunal de instancia uti-lizó, como fuente legal para la concesión de daños, el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141. Ello hace innecesario la utilización, en esta etapa apela-tiva, del Art. 277 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. sec. 2761). Dicho argumento no pasa de ser una excusa que utilizan estos tres compañeros Jueces con el propósito de sostener que el asunto de la constitu-cionalidad de la citada Ley Núm. 22 de 1974 no se ha tornado en académico.
*248Es por ello que llama poderosamente la atención su in-sistencia en pasar juicio sobre la constitucionalidad del mencionado estatuto “so color” o pretexto de que nos enfren-tamos a una de las excepciones a la doctrina sobre academicidad. Dicho decreto de inconstitucionalidad, repe-timos, se emitiría no sólo en relación a una acción que re-sulta ser a todas luces académica sino que se haría en grave menosprecio, y violación, de la norma de autorrestric-ción judicial que debemos observar al enfrentarnos a la si-tuación en que se nos plantea la inconstitucionalidad de un estatuto; norma de autolimitación judicial que, como es sa-bido, se basa en el reconocido principio de que en esta clase de situaciones la revisión judicial resulta ser, en gran me-dida, incompatible con nuestra forma republicana de go-bierno, la cual descansa sobre bases democráticas. No debe haber duda alguna, en consecuencia, de que venimos obli-gados a actuar en esta clase de situaciones en una forma prudente y comedida. Como certeramente indicamos en E.L.A. v. Aguayo, ante, págs. 597-599:
¿Qué fundamento tienen esas limitaciones ? ¿Han sido creadas para satisfacer las exigencias de un preciosismo técnico, o están por el contrario sustentadas por una convicción, a la cual abo-nan la razón y la experiencia, de cómo debe ejercitarse la gra-vísima responsabilidad judicial de juzgar la constitucionalidad de las actuaciones legislativas? Es indudable que constituyen un mínimo de condiciones para el ejercicio discreto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática del sistema y convertiría a los jue-ces en guardianes de la comunidad. Factores determinantes de estas normas son la falibilidad del juicio humano, la condición negativa del poder judicial que no posee la autoridad directa que adviene a las otras dos ramas por ser electas por el pueblo, y la convicción de que la Corte perdería su influencia y prestigio y finalmente su autoridad, si, a diario, y fuera de los estrictos límites de un genuino procedimiento judicial, estuviese pasando juicio sobre la validez constitucional de las actuaciones legisla-tivas y ejecutivas.
... Pero hay en el caso nuestro un factor adicional. La Sección *2494 del Artículo V de nuestra Constitución, al reconocer expresa-mente la facultad de este Tribunal para decretar la inconstitu-cionalidad de las leyes, provee como sigue: “Ninguna ley se de-clarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el Tribunal de acuerdo con esta Constitución o con la Ley.”Esa limitación no se encuen-tra en la Constitución federal ni en las de la gran mayoría de los estados de la Unión. ¿Por qué se incluyó en la nuestra? Afortu-nadamente, el extenso debate que precedió a su aprobación por la Convención Constituyente nos ofrece la respuesta. Está ex-plicada sucintamente en las siguientes palabras:
“Yo quiero decir que hace tiempo que se viene discutiendo por las personas preocupadas por estos problemas constitucionales si es válido, si es razonable que un grupo de jueces reducido... tenga la prerrogativa de ir en contra de la voluntad expresada por el pueblo al ordenar un programa de legislación que es luego puesto en ejecución por los legisladores electos a base de ese programa.
... Sencillamente eso lo que requiere es que una ley, y no empecemos por ley cuando ya está en los estatutos, sino que una disposición que una Cámara de Representantes creyó que era buena y que era constitucional y que un Senado creyó que era buena y que era constitucional y que un ejecutivo creyó que era buena y que era constitucional, antes de convertirse en ley, se requiera que una mayoría absoluta de los jueces para decir que no lo es, tengan que concurrir y que no pueda resultar, resuelto así, contra la propia mayoría de la Cámara, contra la opinión de la mayoría del Senado y contra la opinión del Ejecu-tivo, resuelto por una minoría del tribunal.”
Evidentemente, la Convención tuvo plena conciencia de la “gravedad y delicadeza” de esta función judicial y actuó para limitarla aún más de lo que voluntariamente lo han hecho los tribunales federales. (Énfasis suplido y escolios omitidos.)
La acción que proponen estos tres Jueces ciertamente no es ejemplo de prudencia y circunspección judicial. El curso decisorio a seguir en el presente caso —la adjudica-ción y solución de la acción remanente de daños y perjuicios mediante la emisión de una simple “Sentencia” a esos efec-tos— es tan obvio y palpable, que hace que su propuesta, esto es, la de decretar la inconstitucionalidad de las Leyes Núm. 21 y 22 de 1974, sea una completamente desacer-*250tada, totalmente enajenada de “la gravedad y delicadeza” con que debemos ejercer la función judicial que desempeñamos. E.L.A. v. Aguayo, ante. La misma única-mente puede responder a una de dos motivaciones: la in-saciable sed de publicar “Opiniones” o la existencia de un interés, o agenda, particular y personal.
h-1
Independientemente de lo anteriormente expuesto exa-minamos, en segundo lugar, la juridicidad de los funda-mentos expuestos por estos Jueces en apoyo de su pro-puesto decreto de inconstitucionalidad. La misma, cuando menos, es una cuestionable y dudosa.
La Sec. 3 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico establece que:
No se aprobará ley alguna relativa al establecimiento de cualquier religión ni se prohibirá el libre ejercicio del culto religioso. Habrá completa separación de la iglesia y el estado. Art. II, Sec. 3, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 262.
¿Qué tuvieron en mente los integrantes de la Asamblea Constituyente al incorporar a nuestro ordenamiento la antes transcrita disposición constitucional? El historial al res-pecto de la Constituyente, aun cuando algo parco, es suma-mente revelador: llana y sencillamente incorporaron en su totalidad la teoría constitucional norteamericana referente a la Primera Enmienda de la Constitución federal según ésta ha sido interpretada por el Tribunal Supremo de los Estados Unidos. Ello así diáfanamente surge de un exa-men del Diario de Sesiones de la Convención Constitu-yente de Puerto Rico. En palabras del delegado Ledo. José Trías Monge:
O sea, aquí hay dos principios básicos que se instituyen en esta sección. Uno es el principio de separación del Estado e *251Iglesia, tal como ha sido consignado en la Constitución federal y el cual seguirá su desarrollo normal vía las interpretaciones del Tribunal Supremo de los Estados Unidos.
Naturalmente que [era] distintas situaciones que pudiésemos imaginar en estos momentos, pues sería difícil una contestación precisa [era] muchos [casos] a estas situaciones, porque estamos enchufados ante el sistema constitucional norteamericano en esta fase específica. O sea, son nuestras las garantías en cuanto a libertad de religión que se han instituido en la Constitución de los Estados Unidos. Estamos idénticamente, formando parte de ese sistema constitucional. (Énfasis suplido.X3)
A esos mismos efectos, en Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172, 175 (1979), este Tribunal expresó que:
La primera oración [de la transcrita Sección 3] incluye dos cláusulas familiares de la primera enmienda de la Constitución de Estados Unidos: la referente a la libertad de culto y la que prohíbe el establecimiento de una religión oficial. La tercera disposición guarda estrechos vínculos con las otras dos y, aun-que es nueva en su forma, tiene una larga historia. Esta tercera cláusula refleja fundamentalmente la teoría de Madison de que la relación ideal entre el Estado y la Iglesia exige el reconoci-miento de dos esferas de acción separadas. (Énfasis suplido.)
Conforme surge del excelente análisis histórico que rea-liza el hoy Juez Presidente del Tribunal Supremo de los Estados Unidos, Hon. William Rehnquist, en la Opinión Disidente que emitiera en Wallace v. Jaffree, 472 U.S. 38, 91 (1984), James Madison y Thomas Jefferson nunca tuvie-ron en mente que entre el Estado y la Iglesia debería de existir una “pared de separación” (the Wall)' por el contra-rio, y conforme demuestra el Juez Presidente Rehnquist, el pensamiento de éstos fue a los efectos de que la prohibición contenida en la Primera Enmienda de la Constitución federal únicamente iba dirigida a impedir el establecimiento de una religión oficial nacional y prohibir que el Estado discriminara entre sectas religiosas.
*252La referida Opinión del Juez Hernández Denton pre-tende erróneamente revivir, con toda su fuerza, la hoy ob-soleta, maltrecha y desacreditada teoría de la “pared de separación” (the Wall) entre Iglesia y Estado que hace mu-chos años elaboró el Tribunal Supremo federal en Everson v. Board of Education, 330 U.S. 1, 16 (1947). Dicha Opinión concurrente y disidente pasa por alto, o ignora, el he-cho de que inclusive el propio Tribunal Supremo de los Es-tados Unidos, en posteriores decisiones, ha reconocido que la referida teoría de la “pared de separación” meramente constituye una “borrosa, indistinta y variable barrera” que “no es enteramente precisa” y que “apenas puede ser percibida”. Lemon v. Kurtzman, 403 U.S. 602, 614 (1971); Tilton v. Richardson, 403 U.S. 672, 677-678 (1971); Wolman v. Walter, 433 U.S. 229, 236 (1977); Lynch v. Donnelly, 465 U.S. 668, 673 (1984); y pierde de perspectiva que la teoría de la “separación absoluta” entre Iglesia y Estado ha sido prácticamente abandonada por el Tribunal Supremo federal, acercándose cada día más dicho Foro judicial a la teoría de neutralidad de parte del Estado. Cf.: Roemer v. Maryland Public Works Bd., 426 U.S. 736, 747 (1976); L.H. Tribe, Constitutional Law, 2da ed., Nueva York, Foundation Press, 1988, págs. 1166-1167.
Igualmente errónea, por otro lado, resulta ser la insis-tencia de estos tres integrantes del Tribunal en continuar aplicando literalmente, como obedientes y autómatas escri-bientes, el “criterio” (test) originalmente elaborado por el Tribunal Supremo federal en Lemon v. Kurtzman, ante, que prohíbe aquella acción estatal que contiene un “propó-sito o efecto sectario” y que causa un “envolvimiento exce-sivo impermisible” con la religión. La referida Opinión con-currente y disidente emitida, la cual pretende que se aplique el mencionado “criterio” en la solución del recurso ante nuestra consideración como si el mismo no hubiera sufrido erosión alguna en la esfera federal, nuevamente pasa por alto, o ignora, que el referido “criterio” ha sido *253posteriormente descrito por los integrantes del Tribunal Supremo federal como meramente una “guía”, Committee for Public Education v. Nyquist, 413 U.S. 756 (1973); y como uno “no más útil qüe la señal de un poste”, Mueller v. Alien, 463 U.S. 388 (1983); Larkin v. GrendeVs Den, Inc., 459 U.S. 116 (1982). Como si ello fuera poco, tenemos que el Tribunal Supremo de los Estados Unidos, en Lynch v. Donnelly, ante, expresó que el referido “criterio” era uno que nunca había sido obligatorio (binding) para dicho alto Tribunal, negándose dicho Foro, inclusive, a aplicar el mismo en dos casos que llegaron ante su consideración. Véanse: Marsh v. Chambers, 463 U.S. 783 (1983); Larson v. Valente, 456 U.S. 228 (1982).
Como resulta obvio de todo lo anteriormente expuesto, la Opinión del Juez Hernández Denton, la cual decretaría la inconstitucionalidad de las citadas Leyes Núms. 21 y 22 de 1974 es una que no sólo se emitiría en relación con un asunto que se tornó académico, sino que la misma descansa sobre unas maltrechas y obsoletas teorías constitucionales que son aplicadas en forma automática y mecánica por el Tribunal. En fin, se trataría de una decisión innecesaria, poco imaginativa y creadora de este Foro, que no aporta nada nuevo a nuestra jurisprudencia; razones por las cua-les nunca podría ser certificada como “Opinión” de este Tribunal.
IV
Por último, disentimos vehementemente de la acción de la mayoría del Tribunal confirmando la actuación del foro de instancia concediéndolé a la parte demandante, por con-cepto de las “angustias mentales” alegadamente sufridas por dicha parte como consecuencia de la supuesta conducta dañina observada por la demandada Iglesia Cristiana Pentecostal La Nueva Jerusalem, la improcedente suma de veinticinco mil dólares ($25,000).
*254De entrada debemos señalar que —a pesar de que nos resulta un tanto difícil comprender cómo el escuchar la pa-labra de Dios, y cánticos alusivos a Éste, pueda causarle daño a una persona— reconocemos que unos servicios re-ligiosos pueden “pertubar” la paz y tranquilidad de un ve-cindario si los mismos son ampliados y retransmitidos fuera de la iglesia en forma estentórea y exagerada.
Ello no obstante, somos del criterio que, dados los hechos particulares y específicos del presente caso, constituye un grave error, y una trágica injusticia, la acción del Tribunal al confirmar la actuación del tribunal de instancia sobre concesión de daños. En primer lugar, las determinaciones de hecho en que descansa dicha actuación no son confiables. Las mismas forman parte de una “sentencia” que a todas luces fue un “proyecto de sentencia” que le fuera sometido por la parte demandante al juez de instan-cia y que éste firmara a ciegas.(4) Varias son las ocasiones en que este Tribunal ha manifestado su preocupación sobre ello. Como es sabido, hemos expresado que a pesar de que no existe una prohibición como tal al respecto, dichos pro-yectos únicamente deben ser utilizados como “documentos de trabajo” (working papers). Ello debido a que la sentencia que emite un tribunal de instancia debe enteramente ser el producto del pensamiento, análisis y criterio jurídico del juez sentenciador y no de los abogados de las partes. Véanse: Malavé v. Hosp. de la Concepción, 100 D.P.R. 55 (1971); Román Cruz v. Díaz Rifas, 113 D.P.R. 500 (1982); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Báez García v. Cooper Labs., Inc., 120 D.P.R. 145 (1987); Canon 2 de Ética Judicial, 4 L.P.R.A. Ap. IV-A.
*255Por otro lado, un análisis cuidadoso de la transcripción de evidencia que ordenáramos preparar en el presente caso demuestra que la prueba que la parte demandante presen-tara respecto a la alegada conducta nociva observada por la Iglesia y a las alegadas angustias mentales que sufriera dicha parte como consecuencia de los servicios religiosos que llevara a cabo la Iglesia demandada es una que no sólo luce cuidadosamente preparada y orquestada sino que la misma es contradictoria, no representando las determina-ciones de hecho realizadas por el tribunal de instancia el balance más racional, justiciero y jurídico de la totalidad de la evidencia que desfilara ante dicho tribunal, razón por la cual las mismas no deberían de prevalecer. Sanabria v. Sucn. González, 82 D.P.R. 885 (1961); Maryland Casualty Co. v. Quick Const. Corp., 90 D.P.R. 329 (1964); Abudo Servera v. A.T.P.R., 105 D.P.R. 728 (1977); Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357 (1982).
La mejor evidencia de lo antes expresado lo constituye el hecho de que conforme el testimonio prestado por el Sr. Héctor L. Valencia Class —quien declaró como testigo de la parte demandante y que se desempeña como Inspector de la División de Control de Ruido de la Junta de Calidad Ambiental— en la ocasión en que él inspeccionó el lugar encontró o determinó que el sonido que provenía de la Igle-sia demandada ascendía a “unos niveles de sesenta ... y un decibel”, no excediendo dicho nivel del “límite establecido por el reglamento para el control de la contaminación por ruido”, el cual es el de sesenta y cinco (65) decibeles.(5) Después de todo no debemos olvidar que, aun cuando el arbitrio del juzgador de los hechos es respetable, una apre-ciación errónea de la prueba no tiene credenciales de inmu-nidad frente a la función revisora de este Tribunal. Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826 (1978).
*256Resulta, a nuestro entender, verdaderamente lamentable que este Tribunal prácticamente condene a la ruina eco-nómica a una institución religiosa a base de una prueba altamente sospechosa e irreal, la cual adolece de esponta-neidad y veracidad. La errónea decisión mayoritaria hoy emitida únicamente puede deberse a la inexperiencia de algunos miembros de este Tribunal en la aquilatación de prueba y al criterio, erróneo y personal, reinante en la ma-yoría del Tribunal a los efectos de que el derecho a la inti-midad es uno de mayor rango e importancia que el derecho a la libertad de culto.
No hay duda de que los integrantes de este Tribunal tienen el derecho absoluto a pensar acorde con su particular y personal visión de la vida y del mundo en que se desenvuelven; derecho que, inclusive, les permite ser creyentes o agnósticos. A lo que no tienen derecho los miembros de esta Institución es a resolver los asuntos judiciales que vienen ante la consideración de este Foro conforme a esas creencias personales con total abstracción de lo que es o no justo y jurídicamente procedente. (6)
Mediante la decisión hoy emitida, este Tribunal le ha negado a la Iglesia Cristiana Pentecostal La Nueva Jerusalem —institución sin fines de lucro que predica la moral, la paz y la justicia divina— la justicia terrenal a que la misma tiene derecho. Nos negamos a ser cómplices de dicha actuación.
En consecuencia, y por los fundamentos antes expresa-dos, estamos conformes con la decisión de una mayoría de *257los integrantes del Tribunal de abstenerse de entrar a con-siderar la constitucionalidad de la Ley Núm. 22 de 29 de abril de 1974.
Disentimos, sin embargo, de ía determinación mayorita-ria que concede la suma de veinticinco mil ($25,000) a la parte demandante por los alegados daños y perjuicios su-fridos por dicha parte.

(1) La referida Ley Núm. 22 (32 L.P.R.A. sec. 2761) excluye a las instituciones religiosas de la acción interdictal por perturbación o estorbo público.


(2) La referida estipulación tuvo como base el hecho de que el demandante Lasso de la Vega, y su familia, se mudaron de su residencia con motivo de haber vendido la misma.


(3) 2 Diario de Sesiones de la Convención Constituyente 1483-1484 (1952).


(4) La “mejor evidencia” de ello lo constituye la sentencia emitida por el foro de instancia. En la página doce, última página de la misma, el abogado que preparó dicho proyecto de sentencia dejó “en blanco” —para ser llenado, a mano y en tinta, por el juez de instancia— las partes correspondientes a las sumas de dinero a con-cederse por concepto de indemnización y honorarios de abogado. Dicho magistrado así lo hizo.


(5) Véase la pág. 23 de la Transcripción de Evidencia correspondiente a la vista celebrada ante el tribunal de instancia el día 10 de noviembre de 1986.


(6) La prueba que desfilara ante el tribunal de instancia demostró no sólo que el sonido proveniente de los servicios religiosos que llevaba a cabo la Iglesia deman-dada no excedía del nivel máximo permitido por la Junta de Calidad Ambiental, sino que dicha Iglesia contaba con el permiso correspondiente emitido por las autoridades pertinentes, la Administración de Reglamentos y Permisos — A.R.Pe.— para estar localizada en el vecindario en controversia. Surge de la prueba presentada a nivel de instancia que A.R.Pe. concedió el permiso correspondiente el día 19 de diciembre de 1980.